Citation Nr: 0212028	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  95-20 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active military service from April 1959 to 
December 1970.

This matter was initially brought before the Board of 
Veterans' Appeals (the Board) on appeal from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In July 2000, the Board denied entitlement to service 
connection for chloracne.  In that same decision, the Board 
found that the veteran's claim for service connection for 
PTSD was well grounded, and accordingly, the case was 
remanded by the Board for development on the PTSD issue.  
That has been accomplished and the case is returned to the 
Board for further appellate review on that issue.



FINDING OF FACT

Credible evidence and medical opinion does not sustain that 
the veteran has PTSD as a result of Vietnam service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A (West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's service medical records. The post-service treatment 
records have also been obtained.  And comprehensive, 
extensive development of the evidence to include verification 
of stressors and psychiatric assessments has been undertaken 
and reports are now of record.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses with annotated rationale.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided). 

The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

The veteran's military personnel records report 
counterinsurgency experience in Vietnam from December 1966 to 
December 1967.  Other details will be enumerated below.

The veteran's service medical records include a medical board 
examination in late 1970 that showed normal psychiatric 
status on the clinical evaluation.  The narrative report 
mentioned that he felt extremely nervous at times and 
agitated while on Tedral.  There was no psychiatric 
diagnosis.  There was no elaboration for his reported history 
of trouble sleeping, depression and nervous trouble. 

The service medical records are otherwise unremarkable 
regarding claimed PTSD. Records show that when the veteran 
was under observation for unrelated issues in the summer of 
1969, on one occasion he was described as tense, and on 
another visit he was given Librium. 

The veteran did not return a VA compensation application 
mailed from the RO in early 1971.  His compensation claim 
with VA in late 1978 was not for a psychiatric disorder.  He 
did not report having had VA treatment or previously filing a 
claim for any VA benefit.

Military medical records dated from 1973 to 1978 did not show 
psychiatric complaints or findings.   

A report of VA hospitalization in early 1985 for asthmatic 
bronchitis noted the veteran was placed on mediation for 
severe anxiety and depression. 

Depression was mentioned in late 1988.

The veteran's claim with VA in 1991 did not include PTSD. 

On a VA Agent Orange (AO) examination in 1991, there was no 
mention of any psychiatric disorder.  A record of private 
medical treatment from 1992 shows complaints of increasing 
anxiety concerning his bronchial asthma.  It was noted that 
he was not under psychiatric care or taking psychiatric 
medication.

The veteran in February 1993 filed his initial claim with VA 
for PTSD.  He did not respond to the RO PTSD development 
letter of July 1993. 

On a VA examination in July 1993, a review of systems was 
notable for depressive symptoms treated with medication.

On a VA social worker interview in late 1993, the veteran 
reported that in Vietnam he was attached to a civil 
engineering squadron based in Bien Hoa where he worked 
initially in a job location that overlooked the base graves 
registration processing unit.  He described the processing to 
the interviewer.  He also mentioned visits to Vietnamese 
orphanages as being traumatic experiences.  He mentioned to 
the examiner that he had not been in combat.  The interviewer 
opined that the veteran had "PTSD to a slight degree". 

In early 1994 a VA psychiatrist reported essentially the same 
recollections of Vietnam service but the duty location was 
not mentioned.  The diagnoses were dysthymic disorder and 
mild PTSD.

On a VA examination for Agent Orange in January 1994, the 
veteran reported he worked with a civil engineer squadron at 
Tan Son Nhut Air Base and as a heavy equipment operator. 

VA outpatient records show that the veteran reported that he 
had problems to include PTSD in mid 1994 and early 1995. 

Outpatient reports show that in April 1995 there was an 
impression of depression.  In January 1997 depression and 
PTSD were noted by history.  A problem list complied in early 
1997 included a history of PTSD.

VA mental health clinic records show an initial assessment 
was completed in July 1997.  The veteran reported that what 
was most significant about his Vietnam service was that he 
lived close to a morgue and saw bodies quite regularly.  The 
Axis I diagnoses were major depression and rule out PTSD.

On a VA social and industrial survey completed in early 1998, 
the veteran described the mortuary processing he observed in 
Vietnam and said that he requested a transfer after about 
five months of this.  Other recollections of Vietnam were 
also mentioned.  He reported to a VA psychiatrist that he 
worked at Tan Son Nhut Air Base and recalled the mortuary 
process he observed from his workstation.  

The examiner opined that the veteran did not meet DSM-IV 
diagnostic criteria for PTSD.  The examiner did not think 
that the events described, which may have been personally 
traumatic, would meet category "A" of the DSM-IV criteria.  
The examiner found that the veteran showed absolutely no 
distress when he discussed seeing bodies unloaded nor did he 
have symptoms of experiencing these events at the present 
time.  The examiner reported "none" on Axis I and Axis II of 
the DSM-IV multiaxial diagnosis.

In late 1998 the RO contacted the service department to 
confirm morgue operations at the air base as described, the 
work site as described by the veteran and to provide a map of 
the air base if available.  The military agency confirmed 
that the Army maintained a Graves Registration point at the 
Tan Son Nhut base but could not document the specific 
casualty operations or furnish a map as requested.

In response to the Board's remand in 2000, the veteran 
provided a comprehensive listing of alleged stressors.  He 
reported that it was traumatic just hearing people's stories 
about how others had gotten killed.  He also reported that 
while running a CAT, he was told that they were under a 
sniper attack and dove for cover.  He was very scared.  
Choppers would fly over, drop flares and light up the base 
for infiltration of the Viet Cong.  He said that while 
driving a truck in the area of Saigon loaded with supplies of 
food enroute from his base to another base, they were stopped 
at an alleyway.  He felt the truck sway and saw two 
Vietnamese, one throwing cases to another one below.  He took 
chase.  Firing from within the alleyway commenced and he 
dropped to the ground to avoid being caught in the crossfire 
and ricochets.  He got away and returned to base.

The veteran further stated that he had been a civilian 
engineer clerk stationed at Tan Son Nhut Air Base the first 
part of his tour in Vietnam (4-5 months).  He reported that 
when he looked out of his window at work he could see the 
Graves Registration and could see stacking of bodies, and 
dead bodies being stripped of clothing that was burned in an 
incinerator.  He reported truckloads of bodies were brought 
there to an open staging area.  The body bags were opened by 
a special team, the outer clothing removed and put in an 
incinerator.  The bodies were then laid out naked.  They were 
then taken to the morgue alongside the staging area where 
they were then embalmed, placed in caskets and shipped out.  
His view was of a line of bodies, each in a "bay", an open 
pipe stanchion, and on his way to and from work, he would 
have to walk past the bodies, looking down at their faces.

The veteran underwent another extensive VA psychiatric 
evaluation in July 2001, the entire report of which is on 
file.  The examiner had the file as well as progress notes, 
etc.  The PTSD "history" as well as other clinical history of 
various disabilities was recorded in detail.  

The psychiatric examiner noted in detail that with regard to 
"A" characterizations, i.e., exposure to a traumatic event as 
might relate to a diagnosis of PTSD, that the veteran did 
witness a number of dead people in Vietnam (American troops); 
that his response did not involve intense fear, helplessness 
or horror; and that he did experience dysphoria and 
depression.

With regard to "B" in the listing of PTSD criteria, i.e., 
"reexperiencing", the veteran said that he recollected the 
event(s) only at Christmastime; that he had had distressing 
dreams of the dead once every 3-4 months of late; that he did 
not dissociate during the day to Vietnam; that he did not 
have hallucinations or claim same; and that the veteran did 
not describe intense psychological or physiological 
reactivity on exposure to cues that symbolized traumatic 
events.

The examiner further noted that with regard to "C" in the 
listing of PTSD criteria, i.e., "reexperiencing", the veteran 
reported that he had discussed Vietnam trauma with his first 
wife and his current wife; that he belonged to The American 
Legion but had not attended meetings and did not have 
memorabilia in his immediate possession of the war; that he 
did not complain of, nor seem to have, inability to recall an 
important aspect of the trauma; that he continued to be 
interested in fishing which he did as a boy.  

It was further reported that the veteran was detached and 
estranged from most people he had known as a boy other than 
from his two older brothers.  He continued to have no close 
friends outside of his current wife, whom he said he loved.  
He gave no evidence of expecting a foreshortened future.

With regard to increased arousal as a PTSD symptom, "D", the 
veteran stated that he had initial insomnia of about an hour.  
He would awaken several times during the night and he would 
sleep restlessly.  He napped an hour in the afternoon.  He 
also stated that he was not taking Sertraline medication for 
the past few months because he felt sleepy all of the time on 
it.  The veteran denied outbursts of anger or marked 
irritability.  He had no history of assaults and had never 
been arrested for anything of the sort.  He did not claim to 
be hypervigilant.  He also denied any exaggerated startled 
response.  He said he "got over it" in Vietnam when a friend 
of his from TN spoke with humor at his previous jumping at 
hearing gunfire.  The veteran reportedly had hunted until 
1979, but now only had a few guns.  He did not attend 4th of 
July parades or fireworks displays.

On mental status examination, the veteran appeared somewhat 
tense and slightly apprehensive.  However, he did not avoid 
extensive discussion of Vietnam events claimed as traumatic 
nor did he give any evidence of acute distress when relating 
these events.  His eye contact was good throughout the 
interview and he gave no hint of dissociation during the 
interview and his history did not suggest such.  The examiner 
opined that the veteran appeared to be in good control of his 
impulses and he gave no evidence of startle to a sharp thump 
generated under the desk.

In discussing the appropriate diagnosis, the psychiatric 
examiner noted that the veteran appeared to fail to meet 
Criteria #2 under "A"'.  He met criteria under "B" only by a 
dream about trauma 3-4 months before.  He did not appeared to 
avoid conversations about the alleged trauma although he 
avoided parades and fireworks.  His memory was good for the 
trauma.  He did not appear to have diminished participation 
in significant activities.  He was relatively detached and 
isolated as a child and adolescent before the service and 
continued to be so.  He did have loving feelings and gave no 
evidence of expectation of foreshortened future.  The 
examiner felt he met the criteria "D" only by having some 
difficulty in sleeping.

In conclusion, the examiner opined that under Axis I, the 
veteran had some fragments of possible PTSD but he did not 
meet sufficient criteria to justify the diagnosis.  On Axis 
II, there was no personality diagnosis reached.  On Axis III, 
he was characterized as having various organic disabilities.  
On Axis IV, it was noted that there was a need for 
substantial care for his wife who is disabled by infection in 
one of her prosthetic knees, and financial insecurity.  Avis 
V showed an estimated Global Assessment of Functioning (GAF) 
level of 80 secondary to "PTSD fragments".  It was noted that 
he had not worked since 1993 when he was retired because of 
his physical status.

In January 2002 and May 2002, responses were received from 
several attempts for additional development of evidence with 
regard to the nature of the casualty operations at Tan Son 
Nhut and related matters.  Extensive documentation with 
regard to all mortuary affairs in Vietnam is now of record in 
that regard.  A detailed summary of all activities relating 
to the casualty operations was also received indicating the 
specific and finite details of all pertinent mortuary-related 
activities.   

In summary, it was confirmed that the Tan Son Nhut mortuary 
processed deceased persons remains during the time when the 
veteran was stationed at the Base.  In pertinent part, it was 
also noted that there was a small 2-room mortuary located at 
the base run by a civilian mortician assigned thereto on a 
temporary duty basis.  It was conceded that it was possible 
that the veteran had witnessed the remains of deceased 
persons in service.  However, none of the other details of 
treatment of dead bodies, etc., as alleged by the veteran 
were confirmed, and in fact, most were specifically denied.

However, in addition, the Chief of the Army's Mortuary 
Affairs and Casualty Support Division contacted the Central 
Identification Laboratory (CIL) in Hawaii and was able to 
communicate with the actual mortician who had been at the Ton 
Son Nhut Mortuary during the time period in question.  He 
certified that "the incinerator was only used to burn trash, 
paperwork and military payment certificates from the finance 
unit.  No remains or body parts were taken to the crematory.  
The logbooks of the mortuary also do not show any remains 
being cremated during the South-East Asia conflict.  Some 
remains were cremated in 1975 at CIL THAI before they moved 
to Hawaii and became CILHI".  The Chief also stated that 
"mortuary procedures are to process, identify, prepare the 
remains for shipment in transfer cases back to the United 
States".

Additional copies of VA outpatient records were subsequently 
received, including duplicates of some from the 1990's, and 
are filed in the claims folder.  The veteran was periodically 
seen for various physical problems.  On limited occasions he 
referred to anxiety and depression and said he was being 
treated for PTSD.


II.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997). 

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

As to the requirement under 38 C.F.R. § 3.304(f) that there 
be medical evidence diagnosing PTSD, in the prior remand, the 
Board carefully and in great detail, noted that in reviewing 
the veteran's psychiatric history, some of the medical 
evidence which has been obtained reflected that the veteran 
said that he had been given a diagnosis of PTSD; and on at 
least one occasion, an examiner suggested that the veteran 
might have such a diagnosis.  However, this was not 
definitive, so the Board remanded the case for specific 
clarification of that issue.

In this particular case, however, prior to the Board's 
remand, the evidence was questionable with regard the claimed 
stressors.  In adjudicating a claim for service connection 
for PTSD, the VA is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 
3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

The Board notes that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

In the present case, the veteran reported his claimed 
stressors on various occasions, and these have been detailed 
above.  They primarily relate to proximity to a 
casualty/mortuary facility and what he saw thereat.  He has 
mentioned some others, also delineated above, including one 
which involved an incident in which Vietnamese unloaded some 
of his truck cargo and there was some alleged shooting of 
weapons in an alleyway.  

The veteran's available service records do not demonstrate 
that he engaged in combat with the enemy.  The veteran's DD 
Forms 214 and other service personnel records show that his 
military occupational specialty in the Air Force was as a 
"maintenance cont. specialist" or pavements maintenance 
technician.  These are not occupational specialties which 
necessarily involve exposure to combat.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (in which the Court 
held that an appellant's military specialty of cannoneer did 
not demonstrate that his duties exposed him to a more than 
ordinary stressful environment).  See also Hayes v. Brown, 3 
Vet. App. 7 (1991) (in which the Court held that in light of 
the veteran's noncombat assignment to a construction 
engineering company, it was reasonable for the Board to 
require corroboration of the veteran's claimed stressors).  

The veteran has also otherwise described his early Vietnam 
tour as working as a civilian engineer clerk stationed at Tan 
Son Nhut Air Base in close proximity to the mortuary 
facilities.  He reported that it was traumatic just hearing 
people's stories about how others had gotten killed and that 
he was scared when they once fell under a Viet Cong sniper 
attack.  However, his primary alleged stressor involves what 
he observed out his window as he looked at the Base Graves 
Registration.  

The DD 214 does not show that he received any commendations 
or medals awarded exclusively for combat.  The Board notes 
that the mere presence in a combat zone does not per se show 
that a particular veteran was involved in combat with the 
enemy, i.e. "that the veteran personally participated in an 
event constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality." VAOPGCPREC 
12-99 (October 18, 1999).

The Board also notes that the veteran's service medical 
records do not contain any indication that he was involved in 
combat or that he developed a chronic psychiatric disorder 
during service.  And in fact, he initially denied that he had 
been involved in combat.  In any event, his actual stressors 
are of primary concern at this point of the case.

The veteran's service personnel and medical records do not 
provide adequate support for his claim for PTSD.  And with 
regard to verification of any of his claimed stressors, as 
noted in recent communications with military sources, the 
association with his claimed stressor is limited to the 
singular fact that he was actually in the general vicinity of 
the Air Base mortuary facility.  

The Board notes that the RO made efforts to verify the 
stressors claimed by the veteran.  This has been done to the 
extent possible, and the results are quite informative and 
definitive.  The Board finds that no further efforts to 
verify the claimed stressors are warranted.  

Actions such as obtaining morning reports are not warranted 
because, in light of the fact that the veteran has not 
claimed or previously provided specific names, dates, or 
places, any documentation pertaining to an attack could not 
be said to provide verification of the veteran's stressors.  
See Wilson v. Derwinski, 2. Vet. App. 614 (1992) (in which 
the Court affirmed a Board decision which held that although 
the record showed that a large amount of ammunition was 
destroyed by sappers at Cam Ranh Bay 4 or 5 days after the 
veteran arrived in Vietnam, there had not been presented any 
persuasive evidence that the veteran was anywhere near the 
ammunition dump that was attacked at that huge base).  

And the evidence in this case, unlike the evidence in Doran, 
does not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.

For the foregoing reasons, the Board finds that there is a 
modicum of credible corroborating evidence that the veteran 
was exposed to an in-service stressor.  That stressor was 
confined to the given proximity of the veteran to a mortuary 
facility at the Air Base.  There is nothing in the file to 
justify his other allegations as to what went on at that 
facility.  In fact, much of those assertions are specifically 
denied in the official reports on file.

However, given the nature of this finding, and the fact that 
a stressor exposure is potentially possible, the Board is 
further obligated to review the issue of diagnosis of PTSD.  

Thus, assuming, arguendo, that the veteran may have been 
exposed to a stressor, [and collaterally, assuming he was 
impacted thereby, since recent decisions have made the impact 
thereof on a given individual veteran a matter of subjective 
impact], an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  See Cohen 10 Vet. 
App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The Board is not required to accept an unsubstantiated 
diagnosis that the alleged PTSD had its origins in the 
veteran's Vietnam service.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 78 
(1994).  [And if a veteran's claimed stressors have not been 
verified, the diagnosis of PTSD would be based on a 
questionable history that is inadequate for rating purposes, 
and may not be relied upon by the Board.  See West, 7 Vet. 
App. at 78.  ]

Nonetheless, the crux of this appeal is the proper diagnosis 
and whether the veteran does or does not exhibit PTSD.  In 
that regard, the Board has reviewed the extensive evidence of 
record with regard to the current diagnosis.  There is some 
clinical reference in the past to a history of PTSD, 
primarily mentioned by the veteran in the context of his 
having been treated for anxiety and depression described as 
PTSD.

However, under old and new DSM standards, there are numerous 
criteria which may, and others which are required to, sustain 
a diagnosis of PTSD.  And as noted in the reporting of recent 
exhaustive specialized testing, in this case, the examiners 
have pinpointed only a singular sign of the presence of PTSD, 
i.e., that the veteran has an occasional sleep problem, a 
generic, nonspecific, symptom which may be reflective of any 
variety of problems, both organic and psychiatric in nature, 
not just PTSD.

In each and every other criteria, i.e., reexperiencing, 
startle response, anger or hostility, irritability, intense 
psychological or physiological reactivity, hypervigilance, 
fear, inability to communicate, dissociation, helplessness or 
horror, to name a few, the veteran's symptoms are missing 
pivotal elements of a verifiable diagnosis of PTSD.  The 
psychiatric examiners have definitely and unequivocally 
concluded that a diagnosis of PTSD is not sustainable.  

Because the weight of the evidence is against a finding that 
the veteran currently has PTSD, the claim must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (The 
Court stated "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability," and held that "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143- 44 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service-connection for PTSD, and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

